Citation Nr: 0946946	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  09-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from February 1943 to September 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Residuals of a left foot injury are not shown by 
objective medical evidence to have a nexus or relationship to 
the Veteran's active service.


CONCLUSION OF LAW

Residuals of a left foot injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim. 38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Board notes that, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letter in May 2008 prior to the initial 
adjudication of his claim.  This letter provided all the 
notification required by Pelegrini and Dingess.  Accordingly, 
the Board concludes that the duty to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Appellant 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

However, in the present case an examination is not required 
since the submitted evidence of record fails to suggest that 
there is a link between the in-service injury and the current 
left foot disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for residuals of a 
left foot injury.  

II.  Analysis

The Veteran contends that he injured his left ankle in 
service and now suffers from numerous problems with his left 
leg and ankle due to that in service injury.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A careful review of the service treatment records shows that, 
in October 1943, the Veteran was treated for complaints of 
pain and swelling of the left ankle.  After a physical 
examination this problem was identified simply as a swollen 
ankle secondary to a small abrasion.  There are no other 
complaints or findings referable to a left leg or ankle 
injury during service.  At a January 1945 VA medical 
examination there were no residuals of any injury found or 
reported.  This examination did find an old scar on his left 
leg that was asymptomatic.  Subsequent records are negative 
for pertinent complaints or findings for may years after 
service.

The submitted private medical records consist of an August 
2007 radiology report stating that multiple views of the left 
foot demonstrate no osseous, soft tissue, or articular 
abnormalities.  The report stated that the impression of the 
left foot was normal.  Additionally, there is a September 
2007 letter from Dr. J. N., M.D., stating that the Veteran 
was currently being treated for left leg pain, poor 
circulation, edema, and gout.  The doctor stated the Veteran 
had informed him that he received an injury while fighting in 
combat during a tour in the Navy and had numerous problems 
with his left leg and ankle since that occurrence.  

The Board acknowledges that while the Veteran did sustain a 
minor injury to his left ankle in service, the evidence 
considered showed his symptomatology was acute and transitory 
in nature with no residual disability found at the January 
1945 VA examination.  Although, the evidence does include a 
September 2007 letter from Dr. J. N., M.D., stating the 
Veteran's current disabilities of his left leg and the 
Veteran's contentions that these injuries are related to his 
service there is no competent medical evidence connecting 
these disabilities to service.

The Veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board also notes that, there are no records of treatment 
for the ankle before the August 2007 radiology examination 
report, more than 60 years after discharge from service.  The 
absence of clinical treatment records for many years after 
active duty is probative evidence against continuity of 
symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  However, in this case, there is 
no medical evidence of a nexus between the veteran's current 
left foot disability and his military service.  

Accordingly, the Board finds that service connection for 
residuals of a left foot injury must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).   


ORDER

Service connection for residuals of a left foot disability is 
denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


